In re Sanchez, Audrey; — Plaintiff(s); applying for writ of certiorari and/or review; Parish of Orleans, Orleans Parish Juvenile Court, Div. “C”, No. A-18483-C; to the Court of Appeal, Fourth Circuit, No. 89CA-1605.
Granted. The case is remanded to the juvenile court with instructions to allow relator to file an amended petition setting out the facts alleged in her affidavit and to determine whether the cousin’s obtaining the judgment of adoption, without disclosing to the court the grandmother’s custody of the child’s siblings and her desire for custody of this child, (facts which allegedly were also known by the Office of Family *29Services), was an ill practice under the cir-cumstanees.
WATSON, J., dissents from the order.